Citation Nr: 0918200	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  99-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a blood disorder.

3.  Entitlement to a disability rating greater than 10 
percent for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to October 
1963.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 1996, denying the Veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for peptic ulcer disease, and in July 1998, denying service 
connection for a blood disorder, hepatitis, a colon 
condition, and hypertension.  The Veteran duly appealed the 
denial of an increased rating, based on a notice of 
disagreement received in March 1996, and for service 
connection for a blood disorder and hepatitis, based on a 
notice of disagreement specifying only those disorders 
received in August 1998.

The Board of Veterans' Appeals (Board) issued a decision in 
February 2004 denying entitlement to a disability rating 
greater than 10 percent for peptic ulcer disease and denying 
service connection for a blood disorder and hepatitis.  The 
Veteran appealed the decision of the Board to United States 
Court of Appeals for Veterans Claims (hereinafter, "CAVC").  
In a September 2005 CAVC Order, these issues were remanded to 
the Board for additional development.  In January 2006 the 
Board remanded the claim to the RO for outstanding medical 
records, medical opinions regarding the etiology of the 
Veteran's hepatitis and blood disorder, and an additional VA 
examination for the Veteran's blood disorder pursuant to the 
September 2005 CAVC Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran indicated on his February 1999 VA Form 9 that he 
wished to testify at a Board hearing.  Prior to the issuance 
of the February 2004 Board decision, the Veteran testified 
before a Veterans Law Judge (VLJ) at Travel Board hearing in 
Waco, Texas in May 2002.  In April 2009 correspondence, the 
Veteran was informed that the VLJ who conducted the May 2002 
hearing was no longer employed by the Board.  The law 
requires that the VLJ who conducts a hearing on an appeal 
must participate in any decision made on appeal.  38 U.S.C.A. 
§ 7107(c)(West 2002); 38 C.F.R. § 20.707 (2008).  The Veteran 
was offered the opportunity to testify at another hearing.  
Subsequently, in April 2009, the Veteran requested to appear 
before a new VLJ at his local regional office.  

In accordance with 38 C.F.R. § 20.700, a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107.  
Therefore, the Veteran must be provided an opportunity to 
present testimony at a hearing before the Board may proceed 
with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel 
Board hearing at the RO.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




